Exhibit 10.44

SEPARATION AGREEMENT AND GENERAL RELEASE

AGREEMENT, by and between Jeanne M. Dering (“Employee,” “you” or “your”) and
Moody’s Corporation (the “Company,” “we” or “our”), with its principal place of
business in New York, New York.

In consideration of the promises and conditions set forth below, and intending
to be legally bound, the parties agree as follows:

1. Termination of Employment. Your employment with the Company, and your
membership on any committees, is terminated effective on the date specified in
Exhibit A (the “Termination Date”), and you agree not to apply for or seek
re-employment with the Company, its parent companies, subsidiaries and
affiliates after that date. You agree to continue working through the
Termination Date, unless released from working earlier by the Company, in which
case you will continue to receive your regular salary and benefits and will be
deemed to be an employee of the Company through the Termination Date. After the
Termination Date, the Company will pay you for all accrued and unused vacation
days you had as of the Termination Date.

2. Special Severance Benefits. If you sign this Agreement on or after the
Termination Date, and fully comply with the terms of this Agreement, the Company
will provide you with the following special severance benefits:

(a) You will be paid salary continuation during the salary continuation period
(“salary continuation period”), as set forth in Exhibit A, less benefit
deductions, tax withholdings and other deductions required by law. You
acknowledge that the salary continuation includes compensation and benefits in
addition to what you would otherwise be entitled;

(b) Medical, dental and life insurance benefits shall be provided throughout the
salary continuation period at the levels in effect for you immediately prior to
the termination of your employment, but in no event greater than the levels in
effect for active employees generally during the salary continuation period,
provided that you shall pay the employee portion of any required premium
payments at the level in effect for employees of the Company generally. Since as
of the Termination Date, you were between the ages of 50 and 55 with 10 or more
years of credited service with the Company, you also will be eligible for any
post-employment medical and dental coverage that may be offered by the Company
following the salary continuation period, at the Company’s full cost per
participant for such coverage but otherwise on the same terms and conditions as
coverage for employees of the Company, provided that the Company may modify or
discontinue such post-employment coverage at any time for any reason, without
any liability to you;

(c) In further consideration for your execution of this Agreement, the Company
will not contest your eligibility for your 2007 bonus pursuant to the Executive
Performance Incentive Compensation (EPIC) Plan, and will pay you a bonus under
EPIC in the first quarter of 2008 in accordance with the letter to you, dated
March 9, 2007 (which is attached as Exhibit E), and a recommended discretionary
reduction of 16.7% for having met expectations with respect to non-financial
objectives. The Company is agreeing to make this payment to you, in connection
with your execution of this Agreement, without prejudice to its position that
this amount is not due and owing to you under any bonus plan, policy, or past
practice;

(d) The Company will waive Section 4.02(b)(i) of the Supplemental Executive
Benefit Plan (“SEBP”), a copy of which is attached as Exhibit F, which would
otherwise reduce the

 

-1-



--------------------------------------------------------------------------------

amount of your SEBP Retirement Benefit by 60%, and will provide you a SEBP
Retirement Benefit as calculated pursuant to Section 4.02(b), it being mutually
understood that all other provisions of the SEBP shall continue to apply. Your
projected annual benefits under the SEBP are set forth on Exhibit G;

(e) For purposes of the 1998 Moody’s Corporation Key Employees’ Stock Incentive
Plan and the Amended and Restated 2001 Moody’s Corporation Key Employees’ Stock
Incentive Plan (collectively, the “Stock Incentive Plans”), your termination of
employment with the Company shall be treated as a “Retirement” within the
meaning of Section 2(bb) and Section 2(y), respectively. As a consequence, any
and all outstanding stock options held by you for more than one year as of the
Termination Date shall be exercisable in accordance with the rules of
Section 7(f) of the Stock Incentive Plans relating to exercisability upon
termination of employment by reason of Retirement, and any outstanding
restricted stock award held by you for more than one year as of the Termination
Date shall be exercisable in accordance with the rules of Section 9(c)(iv) of
the 2001 Moody’s Corporation Key Employees’ Stock Incentive Plan relating to
immediate vesting in full of restricted stock upon a termination of employment
by reason of Retirement. A schedule of your outstanding stock options and
restricted stock grants is attached hereto as Exhibit H; and

(f) You will be provided outplacement services through an outplacement service
provider selected by the Company, which said amount shall be determined by your
job classification. You will not be entitled to the cost of outplacement
services if you choose not to elect them.

You acknowledge that the special severance benefits set forth above include
compensation and/or benefits in addition to what you would otherwise be entitled
to receive. The special severance benefits will not become due on or before the
Effective Date of the Agreement, as defined in Paragraph 17(f).

3. Approvals. The Company represents and warrants that all necessary approvals
to grant the special severance benefits set forth in Paragraph 2 have been
obtained.

4. Waiver and Release.

(a) In exchange for special severance benefits promised to you in this
Agreement, and as a material inducement for that promise, you hereby WAIVE,
RELEASE and FOREVER DISCHARGE the Company and/or related persons from any and
all claims, rights and liabilities of every kind, whether or not you now know
them to exist, which you ever had or may have arising out of your employment
with the Company or termination of that employment. This WAIVER and RELEASE
includes, but is not limited to, any claim for severance benefits provided by
the Company, as stated in an offer letter, individual contract, or otherwise,
unlawful discrimination or sexual harassment under Title VII of the Civil Rights
Act of 1964, as amended, the Age Discrimination in Employment Act, the Americans
with Disabilities Act of 1990, 42 U.S.C. § 1981, the Worker Adjustment and
Retraining Notification Act, the Family and Medical Leave Act of 1993, and any
violation of any other federal, state or local constitution, statute, rule,
regulation or ordinance, or for breach of contract, wrongful discharge, tort or
other civil wrong. This Waiver and Release excludes (i) any claim for a breach
of the Company’s obligations set forth in this Agreement and (ii) any rights or
claims regarding accrued benefits pursuant to any qualified or nonqualified
retirement or profit sharing plan in which you were a participant immediately
prior to the Termination Date.

(b) You represent that you have not filed any complaints, charges, claims,
grievances, or lawsuits against the Company and/or any related persons with any
local, state or federal agency or court.

 

-2-



--------------------------------------------------------------------------------

(c) You acknowledge that you may discover facts different from or in addition to
those you now know or believe to be true with respect to the claims, demands,
causes of action, obligations, damages, and liabilities of any nature whatsoever
that are the subject of this Agreement, and you expressly agree to assume the
risk of the possible discovery of additional or different facts, and agree that
this Agreement shall be and remain in effect in all respects regardless of such
additional or different facts.

(d) If you violate this Agreement by misrepresenting that you have not filed any
complaints, charges, claims, grievances, or lawsuits against the Company and/or
any related persons with any local, state or federal agency or court, or by
bringing or maintaining any complaints, charges, claims, grievances, or lawsuits
contrary to this Paragraph 4, you will pay all costs and expenses of the Company
and/or any related persons in defending against such charges, claims or actions
brought by you or on your behalf, including reasonable attorney’s fees, and will
be required to give back, at the Company’s sole discretion, the value of
anything paid by the Company in exchange for this Agreement, to the fullest
extent permitted by law.

(e) As referred to in this Agreement, “related persons” includes the parents,
subsidiaries, affiliates and divisions of the Company, their respective
successors and assigns, and all of their past and present directors, officers,
representatives, shareholders, agents, employees, whether as individuals or in
their official capacity, and the respective heirs and personal representatives
of any of them.

(f) This WAIVER and RELEASE is binding on you, your heirs, legal representatives
and assigns.

5. Confidentiality of Agreement; Non-disparagement. Unless and until this
Agreement is or becomes publicly available by other than unauthorized
disclosure, you shall keep the terms of this Agreement confidential. You agree
not at any time to talk about, write about, discuss or otherwise publicize the
terms or existence of this Agreement to anyone other than your legal, tax or
other financial advisors or your spouse, except in response to a subpoena, court
directive or otherwise as required by law. You shall not disparage, denigrate or
defame the Company or, to your knowledge after reasonable diligence, any party
who is a related person, or any of their business products or services and shall
not make any written or oral statement, news release or other announcement
relating to your employment by the Company or relating to the Company or, to
your knowledge after reasonable diligence, any party who is a related person, or
any of their respective customers or personnel which is designed to embarrass or
criticize any of the foregoing, except in order to provide truthful testimony in
response to a subpoena, court directive or otherwise required by law. The
Company agrees that it will direct Ray McDaniel, Linda Huber, John Goggins, Mark
Almeida, Andrew Kriegler, Brian Clarkson and Lisa Westlake not to disparage you
or encourage or induce others to disparage you. You agree that the Company does
not assume any responsibility for, and shall not be liable for, the conduct of
any of the individuals named in the preceding sentence once that instruction is
given.

6. Confidential Information. You agree that you will not directly or indirectly
disclose any proprietary or confidential information, records, data, formulae,
specifications and other trade secrets owned by the Company or any affiliate or
subsidiary of the Company, whether oral or written, to any person or use any
such information, except pursuant to court order (in which case you will first
provide the Company with written notice of such). Notwithstanding the foregoing
sentence, you shall not have any obligation to preserve the confidentiality of
any information which is or becomes publicly available by other than
unauthorized disclosure. All records, files, drawings, documents, models, disks,
equipment and the like relating to the businesses of the Company shall remain
the sole property of the Company and shall not be removed from the premises of
the Company. You further agree to return to the Company any property of the
Company which you may have, no matter where located, and not to keep any copies
or portions thereof.

 

-3-



--------------------------------------------------------------------------------

7. Cooperation with Agencies. Nothing in this Agreement is intended to prohibit
or restrict you from: (i) testifying truthfully under oath; (ii) making any
disclosure of information required by law; (iii) providing information to, or
testifying or otherwise assisting in any investigation or proceeding brought by,
any federal regulatory or law enforcement agency or legislative body, or any
self-regulatory organization; or (iv) filing, testifying, participating in, or
otherwise assisting in a proceeding relating to an alleged violation of any
federal, state, or municipal law relating to fraud or any rule or regulation of
the Securities and Exchange Commission or any self-regulatory organization. You
further agree that you will not seek or accept personal equitable or monetary
relief in any civil action, suit or legal proceeding that involves any matter
that involves, relates to or arises out of Employee’s employment with the
Company or the termination of that employment, occurring at any time prior to
the Effective Date of this Agreement (as defined in Paragraph 17(f) of this
Agreement).

8. Indemnification. Nothing in this Agreement shall be deemed to modify the
Company’s indemnification obligations set forth in Article Sixth of the
Company’s Restated Certificate of Incorporation.

9. No Other Assurances. You acknowledge that in deciding to sign this Agreement
you have not relied on any promises, statements, representations or commitments,
whether spoken or in writing, made to you by any Company representative, except
for what is expressly stated in this Agreement. This Agreement constitutes the
entire understanding and agreement between you and the Company in connection
with the matters described, and replaces and cancels all previous agreements and
commitments, whether spoken or written.

10. Modification in Writing. No oral agreement, statement, promise, commitment
or representation shall alter or terminate the provisions of this Agreement.
This Agreement cannot be changed or modified except by written agreement signed
by you and authorized representatives of the Company.

11. Governing Law; Jurisdiction. This Agreement shall be governed by and
enforced in accordance with the laws of the State of New York, without regard to
its conflicts of law principles. Any action arising out of or relating to this
Agreement may, at the election of the Company, be brought and prosecuted only in
that State, and in the event of such election, you consent to the jurisdiction
and venue of any courts of or in such jurisdiction.

12. Jury Waiver and Attorneys’ Fees and Costs. The parties agree to waive their
right to proceed with a jury trial to resolve any and all disputes regarding the
interpretation or enforcement of the Agreement. In the event of litigation
involving the interpretation or enforcement of this Agreement, the prevailing
party shall be entitled to his or its reasonable attorneys’ fees and costs.

13. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.

14. No Admission of Liability. This Agreement does not constitute an admission
of any unlawful discriminatory acts or liability of any kind by the Company
and/or related persons, or anyone acting under their supervision or on their
behalf. This Agreement may not be used or introduced as evidence in any legal
proceeding, except to enforce or challenge its terms.

 

-4-



--------------------------------------------------------------------------------

15. Specific Performance. You acknowledge and agree that the remedies available
to an injured party at law for a breach or threatened breach of any of the
provisions of Paragraphs 4, 5 or 6 of this Agreement would be inadequate and, in
recognition of this fact, you agree that, in the event of breach or threatened
breach, in addition to any remedies at law or otherwise available to the Company
under the terms of this Agreement, such injured party shall be entitled to
obtain equitable relief in the form of specific performance, temporary
restraining order, or permanent injunction or any other equitable relief that
may be available.

16. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees.

17. You acknowledge and certify that you:

(a) have read and understand all of the terms of this Agreement and do not rely
on any representation or statement, written or oral, not set forth in this
Agreement;

(b) have had a reasonable period of time to consider this Agreement;

(c) are signing this Agreement knowingly and voluntarily;

(d) have been advised to consult with an attorney before signing this Agreement;

(e) have the right to consider the terms of this Agreement for 45 days and if
you take fewer than 45 days to review this Agreement, you hereby waive any and
all rights to the balance of the 45 day review period;

(f) have the right to revoke this Agreement within 7 days after signing it, by
providing written notice of revocation to Dan O’Connell, Human Resources,
Moody’s Investors Service, 7 World Trade Center at 250 Greenwich Street, New
York, New York 10007. This Agreement will not be effective or enforceable
against the Company until seven (7) days after the Company has received your
signed copy of the Agreement. That will be the Effective Date of this Agreement.
If you revoke this Agreement during this 7 day period, it becomes null and void
in its entirety and no party has any obligations hereunder; and

(g) have been informed in writing as to any class, unit or group of individuals
eligible for the special severance benefits, the eligibility factors for the
special severance benefits, the job titles and ages of all individuals selected
for the reduction in force to which the special severance benefits applies, and
the ages of all individuals in the same job classification or organizational
unit not selected for the reduction in force. You have also been informed that
if you wish additional information regarding job titles and ages, you may
request such information of Dan O’Connell at Moody’s Investors Service at the
address listed in the paragraph immediately above. YOU CONFIRM THAT YOU HAVE
RECEIVED A COPY OF EXHIBITS B, C AND D, WHICH STATE THE ELIGIBILITY FACTORS FOR
THE SPECIAL SEVERANCE BENEFITS, THE JOB TITLES AND AGES OF THOSE ELIGIBLE AND
THOSE NOT ELIGIBLE FOR THESE BENEFITS. BY SIGNING BELOW, YOU AFFIRM THAT YOU AND
YOUR ATTORNEY HAVE HAD AN OPPORTUNITY TO READ THE EXHIBITS, UNDERSTAND THE
EXHIBITS AND RELATED INFORMATION, ARE SATISFIED WITH THE INFORMATION THAT HAS
BEEN PROVIDED TO YOU AND REQUIRE NO FURTHER INFORMATION.

 

-5-



--------------------------------------------------------------------------------

Jeanne M. Dering   MOODY’S CORPORATION

/s/ Jeanne M. Dering

  By:  

/s/ Andrew J. Kriegler

    Name:   Andrew J. Kriegler     Title:   Senior Vice President and Chief
Human Resources Officer Date:  

February 14, 2008

  Date:  

February 20, 2008

 

-6-



--------------------------------------------------------------------------------

EXHIBIT A

Summary of Benefit Entitlements

Under Moody’s Corporation

Career Transition Plan

For Jeanne M. Dering

 

Employment with Company Since:

     02/24/1986

Termination Date:

     12/31/2007

Salary Continuation Period:

     01/01/2008 – 12/29/2008

Date of Birth:

     08/18/1955

Salary Continuation:

     One year = $471,800.00

Last Day of Salary Continuation:

     12/29/2008

Welfare Benefits Continuation End Date:

     12/31/2008

Outplacement Services:

     One year

 

* Please note that if the Employee does not register with the outplacement
service provider within 45 days after the Termination Date, no outplacement
service will be provided to the Employee.

A letter and fact sheet containing benefits information will be mailed under
separate cover by the Moody’s Benefits Administrator, Fidelity Investments. The
description of benefits provided is only a summary and is subject to the terms
and conditions of the applicable plan. Refer to the summary plan descriptions
for more details. If you should have questions, please contact the Benefits
Center at Fidelity at 877-208-0784.

 

-7-